DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 6/4/2020. Claims 1-13 are presently pending and are presented for examination. 	

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/4/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1, 5, 7, and 8 are objected to because of the following informalities:  
Claim 1 currently states: “…capturing with the distance sensor distance data…” to which the Examiner recommends updating to: “…capturing with the distance sensor a distance data…” for the sake of clarity and consistency.
Claim 5 currently states: “…to determine whether or not the object moves…” to which the Examiner recommends updating to: “…to determine that the object moves…” or “…to determine that the object does not move…” to positively claim the limitation.
Claim 7 currently states: “…determining a distance form an object…”, to which the Examiner believes includes a grammatical error, and recommends updating to: “…determining a distance from an object…”.  
Claim 8 currently states: “…analyzing at least one image sensor…”, to which the Examiner recommends updating to: “…analyzing data from at least one image sensor…” for the sake of accuracy and consistency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“…a controllable motion influencing device configured to at least partially control and influence a movement…”  in claim 11.
“…said control device being configured to capture distance data … and to determine a position...”  in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
controllable motion influencing device:
[0190]: “At least the secondary door comprises a controllable motion influencing device, wherein a motion of the door wing of the secondary door can be at least partially controlled and influenced by means of the motion influencing device, to alternate between a closed position and an open position.”
[0087]: “The motion influencing device 50 according to Figure 9 again provides for the conversion of linear motion to rotational motion, respectively rotational motion to linear motion.”
[0194]: “In a predetermined and/or dynamically defined angular section the motion influencing device decelerates the door wing multiple times, alternately at higher and lower strength, in the angular section between two angular ranges.”
No additional support or structure provided
control device:
[0041]: “The control device 55 is provided with a comparator 56, a memory device 57, in which tables and charts 58 can be stored.”
[0131]: “In the control device the data is processed and the motor current is regulated by way of the power supply voltage to move the door as desired.”
No specification support or structure provided
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 10-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 currently states: “…analyzing at least one image sensor to determine a dimensional extent of the object…” which is unclear, however the Examiner will rely upon paragraph [0016] of the instant specification “…The extension of the object in height and/or in width may be captured by at least one image sensor, with which the extension of the object is analyzed. An image analysis can determine the pertaining dimensions…” to interpret the claim as “…analyzing data from at least one image sensor to determine a dimensional characteristic of the object…”
Claim 10 currently states: “…the method of claim 1, wherein…the method comprises using signals of the at least one sensor in the vehicle body…” which is unclear.  The Examiner is unsure what part of the method of claim 1 that the Applicant intends to utilize signals of “…the at least one sensor in the vehicle body…” but for the sake of examination purposes, the Examiner will interpret the sensor as performing the task of “…detecting the number and kind and/or size of the occupants…” as per [0040] of the instant specification.
Claim limitation “…a controllable motion influencing device configured to at least partially control and influence a movement…” of claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Since neither the claims nor specification provide a definitive structure for the controllable motion influencing device, the examiner will interpret the structure according to the functional tasks performed (see instant specification at least Fig 4, [0087], and [0194]), such that the controllable motion influencing device may reasonably be interpreted as a motor or actuator connected to a mechanism of linkages and springs.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Similarly, claim limitation “…said control device being configured to capture distance data … and to determine a position...” of claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Since neither the claims nor specification provide a definitive structure for the control device, the examiner will interpret the structure according to the functional tasks performed (see instant specification at least [0041], and [0131]), such that the control device may reasonably be interpreted as a generic controller or processor.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 12-13 are also rejected since the claims are dependent on a previously rejected claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Neither a controllable motion influencing device or a control device (as stated in claim 11) have any structure provided in either the claims or specification.  The specification describes functional traits that each device is capable of performing (see Claim Interpretation section, above), however no other structure is provided to either unit.
Claims 12-13 are also rejected since the claims are dependent on a previously rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 

101 Analysis: Step 1 (claims 1 and 11)
Independent claims 1 and 11 are directed towards a method and an apparatus, respectively. Therefore, each of the independent claims 1 and 11 and the corresponding dependent claims 2-10 and 12-13 are directed to a statutory category of invention under Step 1.

101 Analysis: Step 2A, Prong 1 (claim 1)
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:
A method of controlling a movement of a door of a motor vehicle, the door having at least one control device and at least one sensor arrangement associated therewith and the door including a controllable motion influencing device configured to at least partially control and influence a movement of a door wing of the door between a closed position and an open position, the method comprising: 
providing the sensor arrangement with a distance sensor in the door wing and capturing with the distance sensor distance data during a movement of the door wing; and 
carrying out a triangulation with the distance data captured by the distance sensor in different angular positions of the door wing, to determine a position of at least one object in a surrounding area of the door wing.
These limitations, as drafted, are a method that, under broadest reasonable interpretation, covers performance of the limitation as a mental concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mental process.  For example, “…determine a position…” may be interpreted as mentally determining a position of an object via triangulation such as by referencing two other objects and determining that a third object may be closer or farther away than the other two.  Therefore, the claims are directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2 (claim 1)
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):
A method of controlling a movement of a door of a motor vehicle, the door having at least one control device and at least one sensor arrangement associated therewith and the door including a controllable motion influencing device configured to at least partially control and influence a movement of a door wing of the door between a closed position and an open position, the method comprising: 
providing the sensor arrangement with a distance sensor in the door wing and capturing with the distance sensor distance data during a movement of the door wing; and 
carrying out a triangulation with the distance data captured by the distance sensor in different angular positions of the door wing, to determine a position of at least one object in a surrounding area of the door wing.
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional element of “…the door having at least one control device and at least one sensor arrangement…”, “…a controllable motion influencing device configured to at least partially control and influence a movement of a door wing of the door between a closed position and an open position…”, and “…a distance sensor…” are merely generic components which allow the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that these elements are mere machinery used as tools to perform the process.  
The limitations of “…capturing…distance data…” and “…distance data captured…” are directed towards insignificant extra-solution activity that is data gathering, which does not add any meaningful limits on the claim.  Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.

101 Analysis: Step 2B (claim 1)
Regarding Step 2B in the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claim is not patent eligible.

Dependent claims 2-3 and 5-10 specify limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea. The additional limitations do not integrate the claims into a practical application or amount to "significantly more" for similar reasons.
Specifically, claims 2 and 5-8 recite limitations that also describe mental processes, such as determining and analyzing.
Similarly, claims 3 and 9-10 recite limitations that rely upon generic components that allow the abstract ideas to be applied.

101 Analysis: Step 2A, Prong 1 (claim 11)
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 11 includes limitations that recite an abstract idea (emphasized below). Claim 11 recites:
A motor vehicle component for controlling a movement of a controllable door of a motor vehicle, comprising: 
a controllable motion influencing device configured to at least partially control and influence a movement of a door wing of the door between a closed position and an open position; 
a control device connected to said motion influencing device; 
a sensor arrangement connected to said control device, said sensor arrangement including a distance sensor in the movable door wing; 
said control device being configured to capture distance data by way of said distance sensor during a movement of the door wing in different angular positions and to determine a position of at least one object in a surrounding area of the door wing from the captured distance data via a triangulation process.
These limitations, as drafted, are an apparatus that, under broadest reasonable interpretation, covers performance of the limitation as a mental concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mental process.  For example, “…determine a position…” may be interpreted as mentally determining a position of an object via triangulation such as by referencing two other objects and determining that a third object may be closer or farther away than the other two.  Therefore, the claims are directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2 (claim 11)
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):
A motor vehicle component for controlling a movement of a controllable door of a motor vehicle, comprising: 
a controllable motion influencing device configured to at least partially control and influence a movement of a door wing of the door between a closed position and an open position; 
a control device connected to said motion influencing device; 
a sensor arrangement connected to said control device, said sensor arrangement including a distance sensor in the movable door wing; 
said control device being configured to capture distance data by way of said distance sensor during a movement of the door wing in different angular positions and to determine a position of at least one object in a surrounding area of the door wing from the captured distance data via a triangulation process.
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional element of “…a controllable motion influencing device…”, “…a control device…”, “…a sensor arrangement…”, “…a distance sensor…” are merely generic components which allow the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that these elements are mere machinery used as a tool to perform the process.  
The limitation of “…control device…configured to capture distance data…” is directed towards insignificant extra-solution activity that is data gathering, which does not add any meaningful limits on the claim.  Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.

101 Analysis: Step 2B (claim 11)
Regarding Step 2B in the 2019 PEG, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claim is not patent eligible.

Dependent claims 12-13 specify limitations that elaborate on the abstract idea of claim 11 and thus are directed to an abstract idea. The additional limitations do not integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elie et al. (US-2017/0030135; hereinafter Elie).
Regarding claim 1, Elie discloses a method of controlling a movement of a door of a motor vehicle (see Elie at least [0056]), the door having at least one control device (see Elie at least Abs) and at least one sensor arrangement associated therewith (see Elie at least Abs) and the door including a controllable motion influencing device configured to at least partially control and influence a movement of a door wing of the door between a closed position and an open position (see Elie at least Abs), the method comprising: 
providing the sensor arrangement with a distance sensor in the door wing and capturing with the distance sensor distance data during a movement of the door wing (see Elie at least Fig 1, [0022], and [0031]); and 
carrying out a triangulation with the distance data captured by the distance sensor in different angular positions of the door wing, to determine a position of at least one object in a surrounding area of the door wing (see Elie at least [0022], [0031], and [0057]).
Regarding claim 2, Elie discloses the method according to claim 1, which comprises determining a door angle of the door wing with an angle sensor of the sensor arrangement (see Elie at least [0022]).
Regarding claim 3, Elie discloses the method according to claim 1, wherein the distance sensor is a radar sensor (see Elie at least [0031] and [0059]).
Regarding claim 5, Elie discloses the method according to claim 1, which comprises determining the position of the object successively a plurality of times to determine whether or not the object moves (see Elie at least [0065]).
Regarding claim 7, Elie discloses the method according to claim 1, which comprises determining a two-dimensional position of the object by determining a distance form the object at a given door angle and subsequently determining the distance from the object after changing the door angle (see Elie at least [0022]-[0024], [0031]-[0033], and [0057]).
Regarding claim 11, Elie discloses a motor vehicle component for controlling a movement of a controllable door of a motor vehicle (see Elie at least Abs), comprising: 
a controllable motion influencing device configured to at least partially control and influence a movement of a door wing of the door between a closed position and an open position (see Elie at least [0022]); 
a control device connected to said motion influencing device (see Elie at least [0022]); 
a sensor arrangement connected to said control device, said sensor arrangement including a distance sensor in the movable door wing (see Elie at least [0022] and Fig 1); 
said control device being configured to capture distance data by way of said distance sensor during a movement of the door wing in different angular positions and to determine a position of at least one object in a surrounding area of the door wing from the captured distance data via a triangulation process (see Elie at least [0022], [0031], and [0057]).
Regarding claim 12, Elie discloses the motor vehicle component according to claim 11, wherein the triangulation process is stored in said sensor arrangement (see Elie at least [0031]).
Regarding claim 13, Elie discloses the motor vehicle component according to claim 11, configured for performing the method according to claim 1 (see Elie at least Fig 1, [0022], [0031], and [0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Elie in view of Kimura (US-2020/0291706).
Regarding claim 4, Elie discloses the method according to claim 1, which comprises moving the door wing … about an acceptance angle by a driving device of the motion influencing device to determine the position of the at least one object (see Elie at least [0022], [0033], and [0057]).
While the power assist device disclosed in Elie moves the door between open and closed positions, it is not explicit that the monitoring of an object by interference sensor 26 occurs during both an opening and a closing of the door.
Kimura, in the same field of endeavor, teaches the following: …moving the door wing back and forth (see Kimura at least [0066] and [0087])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object detection as disclosed by Elie with a continual monitoring during opening and closing movements of a door such as taught by Kimura to allow for continual monitoring of a vehicle’s surroundings to prevent inadvertently colliding with objects (see Kimura at least [0004]-[0005]).

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elie in view of Kawasaki (US-2006/0155469).
Regarding claim 6, Elie discloses the method according to claim 5, which comprises determining a direction of movement … for the object (see Elie at least [0065]).
However, Elie does not explicitly disclose …determining…a motion speed for the object.
Kawasaki, in the same field of endeavor, teaches…determining…a motion speed for the object (see Kawasaki at least [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object tracking as disclosed by Elie with a speed detection such as taught by Kawasaki to provide a more accurate means of object tracking to prevent potential collision (see Kawasaki at least [0007]).
Regarding claim 8, Elie discloses the method according to claim 1.
However, Elie does not explicitly disclose …analyzing at least one image sensor to determine a dimensional extent of the object.
Kawasaki, in the same field of endeavor, teaches …analyzing at least one image sensor to determine a dimensional extent of the object (see Kawasaki at least [0144] and [0146]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of object detection as disclosed by Elie with dimensional characteristic detection such as taught by Kawasaki to allow for positional relationship recognition between the vehicle and object, thus achieving more accurate positional detection (see Kawasaki at least [0009]).
Regarding claim 9, Elie discloses the method according to claim 1, wherein at least one image sensor … capturing a region laterally of the door with the at least one image sensor (see Elie at least Fig 6 and [0063]-[0064]).
While Figure 6 of Elie implies that the image sensor is located on an outer surface of the door, it is not explicitly inherent.
Kawasaki, in the same field of endeavor, teaches …one image sensor…is disposed on an outside surface of the door wing (see Kawasaki at least [0144])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outside surface of a vehicle’s door wing such as disclosed by Elie with a sensor located on said exterior such as taught by Kawasaki to allow for the detection of objects external to the vehicle (see Kawasaki at least [0144]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elie in view of Brown et al. (US-2020/0300027; hereinafter Brown).
Regarding claim 10, Elie discloses the method according to claim 1.
However, Elie does not explicitly disclose …the sensor arrangement comprises at least one sensor in the vehicle body and the method comprises using signals of the at least one sensor in the vehicle body…
Brown, in the same field of endeavor, teaches … the sensor arrangement comprises at least one sensor in the vehicle body and the method comprises using signals of the at least one sensor in the vehicle body (see Brown at least [0052])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of object detection as disclosed by Elie with an interior sensor such as taught by Brown to detect occupancy within a vehicle to allow for assisted door operation (see Brown at least [0003] and [0052]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Monteiro et al. (US-2020/0254928) teaches a method of detecting objects within a vehicle’s vicinity and determining if a door on the vehicle may interfere with said object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/31/2022